DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-25, 40-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2021. Claims 1-20, 26-39 (Species B) are elected for examination.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Claim 1 recites, “first lens sheet having a first polarity for receiving an image from a first projector” and “a second lens sheet having a second polarity proximate the first lens sheet”, where first polarity and second polarity with respect to first and second lens sheets need to be shown with proper labeling.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, 26-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 1, the limitation “a first lens sheet having a first polarity for receiving an image from a first projector; a second lens sheet having a second polarity proximate the first lens sheet; wherein the first polarity is opposite the second polarity” is vague. The Examiner is unclear about what it meant by “first polarity and second polarity” and “first polarity is opposite the second polarity”. Does the applicant referring to “s and p polarization” as “first polarity and second polarity”? The applicant is required to clarify.
Claims 2-14 are rejected as being dependent on claim 1.
As of claims 9 and 10, the limitations “the first polarity is horizontal and the second polarity is vertical” and “first polarity is vertical and the second polarity is horizontal”, respectively is vague. The Examiner is unclear about how the “first polarity is horizontal and vertical” in claim 9 and how the “second polarity is vertical and horizontal” in claim 10. The applicant is required to clarify.
As of claim 15, the limitation “a first lens sheet having a first polarity; a second lens sheet having a second polarity proximate the first lens sheet; wherein the first 
Claims 16-20 are rejected as being dependent on claim 15.
As of claim 26, the limitation “a first lens sheet having a first polarity for receiving an image from a first projector; a plurality of secondary lens sheets each having a second polarity arranged adjacent one another to form at least partially enclosed space, proximate the first lens sheet; wherein the first polarity is opposite the second polarity” is vague. The Examiner is unclear about what it meant by “first polarity and second polarity” and “first polarity is opposite the second polarity”. Does the applicant referring to “s and p polarization” as “first polarity and second polarity”? The applicant is required to clarify.
Claims 27-33 are rejected as being dependent on claim 26.
As of claim 34, the limitation “a first lens sheet having a first polarity; a second lens sheet having a second polarity proximate the first lens sheet; wherein the first polarity is opposite the second polarity” is vague. The Examiner is unclear about what it meant by “first polarity and second polarity” and “first polarity is opposite the second polarity”. Does the applicant referring to “s and p polarization” as “first polarity and second polarity”? The applicant is required to clarify.
Claims 35-39 are rejected as being dependent on claim 34.
Allowable Subject Matter
Claims 1-20, 26-39 will be allowed if earlier drawing objection & 112(b) rejection of claims 1-20, 26-39 are successfully overcome and withdrawn claims 21-25, 40-46 are cancelled.
As of claim 1, the closest prior art Grundhofer (US 9632404 B2; Grundhofer) teaches a projection system including two projectors for illuminating a projection surface where the projection system 100 may include a first projector 106 with a first optical filter, such as comb filter 110. The first projector 106 includes a visible light source that illuminates a projection surface that may be a painted surface 118 or other substrate. In one embodiment, the optical filter filters the light emitted so that a portion of visible light reaches the projection surface. The amount of light filtered is modifiable as desired and may be more or less than 50%, but generally is determined by the desired wavelengths to reach the projection surface and the filter may filter more or less of the light source to achieve the desired wavelength propagation. The projection system 100 may also include a second projector 108 with a second inverse optical filter, such as inverse comb filter 112. The second projector 108 also includes a visible light source and due to the optical filter illuminates the same surface with a portion of the visible light. Because the two optical filters 110, 112 are inversely related to one another, in this configuration, the projection surface 118 receives the sum of all the light from all the projectors due to the combination of light from both projectors 106, 108. The amount of light projected by the projectors and that reaches the projection surface 118 is determined not only by the light amounts projected by each projector, but also is affected by optical losses due to physical constraints, hardware limitations. Grundhofer does not anticipate or render 
Claims 2-14 are allowed as being dependent on claim 1.
As of claim 15, the closest prior art Grundhofer (US 9632404 B2; Grundhofer) teaches a projection system including two projectors for illuminating a projection surface where the projection system 100 may include a first projector 106 with a first optical filter, such as comb filter 110. The first projector 106 includes a visible light source that illuminates a projection surface that may be a painted surface 118 or other substrate. In one embodiment, the optical filter filters the light emitted so that a portion of visible light reaches the projection surface. The amount of light filtered is modifiable as desired and may be more or less than 50%, but generally is determined by the desired wavelengths to reach the projection surface and the filter may filter more or less of the light source to achieve the desired wavelength propagation. The projection system 100 may also include a second projector 108 with a second inverse optical filter, such as inverse comb filter 112. The second projector 108 also includes a visible light source and due to the optical filter illuminates the same surface with a portion of the visible light. Because the two optical filters 110, 112 are inversely related to one another, in this configuration, the projection surface 118 receives the sum of all the light from all the projectors due to the combination of light from both projectors 106, 108. The amount of light projected by the projectors and that reaches the projection surface 118 is determined not only by the 
Claims 16-20 are allowed as being dependent on claim 15.
As of claim 26, the closest prior art Grundhofer (US 9632404 B2; Grundhofer) teaches a projection system including two projectors for illuminating a projection surface where the projection system 100 may include a first projector 106 with a first optical filter, such as comb filter 110. The first projector 106 includes a visible light source that illuminates a projection surface that may be a painted surface 118 or other substrate. In one embodiment, the optical filter filters the light emitted so that a portion of visible light reaches the projection surface. The amount of light filtered is modifiable as desired and may be more or less than 50%, but generally is determined by the desired wavelengths to reach the projection surface and the filter may filter more or less of the light source to achieve the desired wavelength propagation. The projection system 100 may also 108 with a second inverse optical filter, such as inverse comb filter 112. The second projector 108 also includes a visible light source and due to the optical filter illuminates the same surface with a portion of the visible light. Because the two optical filters 110, 112 are inversely related to one another, in this configuration, the projection surface 118 receives the sum of all the light from all the projectors due to the combination of light from both projectors 106, 108. The amount of light projected by the projectors and that reaches the projection surface 118 is determined not only by the light amounts projected by each projector, but also is affected by optical losses due to physical constraints, hardware limitations. Grundhofer does not anticipate or render obvious, alone or in combination, a first lens sheet having a first polarity for receiving an image from a first projector; a plurality of secondary lens sheets each having a second polarity arranged adjacent one another to form at least partially enclosed space, proximate the first lens sheet; wherein the first polarity is opposite the second polarity, the first projector projects images onto an inner surface of at least one of the second lens sheets through the first lens sheet, and an observer looking at outer surfaces of any two different ones of the secondary lens sheets from outside the enclosed space, observes different views of a virtual decoy image that appears formed LEGAL_36863714.1662887V-275467 (KB)Appl. No. 16/971,403 Response dated August 16, 2021 In Reply to Office Action of June 15, 2021 within the enclosed space.
Claims 27-33 are allowed as being dependent on claim 26.
As of claim 34, the closest prior art Grundhofer (US 9632404 B2; Grundhofer) teaches a projection system including two projectors for illuminating a projection surface where the projection system 100 may include a first projector 106 with a first optical filter, such as comb filter 110. The first projector 106 includes a visible light source that 118 or other substrate. In one embodiment, the optical filter filters the light emitted so that a portion of visible light reaches the projection surface. The amount of light filtered is modifiable as desired and may be more or less than 50%, but generally is determined by the desired wavelengths to reach the projection surface and the filter may filter more or less of the light source to achieve the desired wavelength propagation. The projection system 100 may also include a second projector 108 with a second inverse optical filter, such as inverse comb filter 112. The second projector 108 also includes a visible light source and due to the optical filter illuminates the same surface with a portion of the visible light. Because the two optical filters 110, 112 are inversely related to one another, in this configuration, the projection surface 118 receives the sum of all the light from all the projectors due to the combination of light from both projectors 106, 108. The amount of light projected by the projectors and that reaches the projection surface 118 is determined not only by the light amounts projected by each projector, but also is affected by optical losses due to physical constraints, hardware limitations. Grundhofer does not anticipate or render obvious, alone or in combination, placing a first lens sheet having a first polarity proximate a second lens sheet having a second polarity, the first polarity opposite that of the second polarity; and LEGAL_36863714.1762887V-275467 (KB)Appl. No. 16/971,403 Response dated August 16, 2021 In Reply to Office Action of June 15, 2021 projecting image data representative of an object through the first sheet onto the second sheet, wherein upon a first projector projecting a first image through the first lens sheet onto the second lens sheet, the first image is visible to a viewer on the second lens sheet but not on the first lens sheet.
Claims 35-39 are allowed as being dependent on claim 34.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art SMOOT et al. (US 20160373731 A1) teaches a display system creating three dimensional (3D) imagery for a viewer in a viewing space wearing 3D stereo glasses. The 3D stereo glasses have first and second lens passing colored light in first and second ranges of wavelengths. The display system includes a 3D mural element with a display surface facing the viewing space and a light receiving surface opposite the display surface. The display system includes a first wavelength multiplex visualization (WMV) light source outputting a first light stream onto the light receiving surface, and the first light stream has a wavelength in the first range of wavelengths. The display system includes a second WMV light source outputting a second light stream onto the light receiving surface, and the second light stream has a wavelength in the second range of wavelengths. WMV light sources may be directed onto 3D surfaces and props in the viewing space providing 3D effect;
- Prior Art Shikii et al. (US 20120287037 A1) teaches a light-emitting device used in a liquid crystal display device is provided with a planar illuminator that focuses emitted light on a predetermined light focus point, and an optical deflector that two dimensionally deflects the light from the planar illuminator. The planar illuminator switches an emission direction of the light to enable alternate switching between a first light focus state in which the predetermined light focus point is the position of a right eye of a viewer and a second light focus state in which the predetermined light focus point is the position of a left eye of the viewer. The optical deflector can modulate each of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882